Citation Nr: 0314239	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-04 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a right knee injury.  

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1982 to May 
1984.

This appeal arises from a June 2001 rating action that denied 
service connection for left knee and right hip disabilities 
as secondary to the veteran's service-connected residuals of 
a right knee injury.  A Notice of Disagreement was received 
in April 2002, and a Statement of the Case (SOC) was issued 
in May 2002.  A Substantive Appeal was received subsequently 
in May 2002, wherein the veteran requested a Board hearing at 
the RO.  Subsequently that month, the veteran clarified in 
writing that he did not want a Board hearing, but rather 
wanted his case to be considered by a Decision Review Officer 
at the RO.  By rating action of July 2002, the RO confirmed 
and continued the denials of secondary service connection, 
and a Supplemental SOC (SSOC) was issued that month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent medical evidence establishes that the veteran 
does not currently have a left knee disability.

3.  Competent medical evidence establishes that the does not 
currently have a right hip disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a right knee injury, are not met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2002). 

2.  The criteria for service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a right knee injury, are not met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the June 2000 letter from the RO, the June 2001 rating 
action, the May 2002 SOC, the July 2002 rating action and 
SSOC, and the January 2003 letter from the RO, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence that would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously 
and specifically informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from the 
veteran; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  In addition, the SOC specifically informed the 
veteran of the pertinent law and VA regulations implementing 
the VCAA and its requirements; notified him that VA needed 
him to furnish the name and address of any medical provider, 
the time frame covered by the records, and the condition for 
which he was treated, and that VA would request such records 
on his behalf if he signed a release authorizing VA to 
request them; and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran from 1998 to the 
present time, and all have been associated with the claims 
file.  He was afforded comprehensive VA examinations in July 
2000 and May 2002.  He withdrew his request to testify at a 
Board hearing in May 2002.  Significantly, neither the 
veteran nor his representative has identified, and the claims 
file does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of either 
of the claims that has not been obtained.  
 
Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.

II.  Analysis

In this case, the veteran contends that he currently suffers 
from left knee and right hip disabilities that are secondary 
to his service-connected residuals of a right knee injury.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
extent of additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the record documents the veteran's complaints 
of left knee and right hip pain.  However, the competent, 
objective evidence-specifically, the July 2000 and May 2002 
VA orthopedic examinations-establish that the veteran does 
not currently suffer from any chronic left knee or right hip 
disability.  After a review of the veteran's contentions and 
medical history, and comprehensive examination of the 
veteran, the 2000 VA examiner concluded that there was no 
disease or injury of the either the left knee or right hip, 
and X-rays were negative.  In 2002, the same VA physician who 
examined the veteran in 2000 again reviewed the veteran's 
contentions and entire medical history as contained in his 
claims file, to include May 1999 X-rays reports indicating 
degenerative changes in both knees, and July 2000 X-rays 
showing normal X-rays.  After another comprehensive 
examination of the veteran, the physician again concluded 
that there was no disease or injury of the either the left 
knee or right hip, and X-rays were negative.  As a result, 
the doctor opined that the veteran had no left knee or right 
hip problems that were associated with or due to his right 
knee injury.  

The Board accords great probative value to the well-reasoned 
2000 and 2002 VA examination reports and opinions by the same 
physician who examined the veteran on both occasions, 
comprehensively reviewed his medical history and records, and 
effectively addressed and reconciled apparently conflicting 
medical evidence in reaching his conclusions.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has left knee and right hip 
disabilities resulting from his service-connected right knee 
disability.  However, as lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on medical matters, 
such as whether he, in fact, suffers from the currently 
claimed disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service or a service-connected disability), there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, secondary service 
connection for left knee and right hip disorders must be 
denied because the first essential criterion for a grant of 
service connection-evidence that a chronic "disability" 
resulting therefrom currently exists-has not been met.  
Where, as here, the competent and objective evidence has 
ruled-out the existence of the claimed disabilities, the 
veteran's complaints of pain, alone, provide no predicate for 
a grant of service connection.  See Sanchez-Benitez v. West, 
13 Vet. App.  282, 285 (1999).  

Hence, the claims for secondary service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App.  49, 55-57 (1990).




ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected residuals of a right knee 
injury, is denied.

Secondary service connection for a right hip disability, 
claimed as secondary to service-connected residuals of a 
right knee injury, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

